Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pgs 7-9, filed 11-9-22, with respect to the rejection(s) of claim(s) 1-13, 15, and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter of a shortened neck reduced by 5-100% of the neck of a standard cartridge neck is considered new matter because this subject matter was not included in the original prior-filed parent application (15/808,859).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13, 15, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the nose" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the nose" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the skirt" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is indefinite because it is unclear how the shortened neck would have the features as claimed if the neck was shortened by 100%.
Claim 10 recites the limitation "the interior shoulder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the interior shoulder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the nose" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the nose" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the nose" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the nose" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In light of the above, the claims will be examined on the merits as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 5, 8, 9, 11, 15, and 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniau (US 2016/0091288).  Daniau (Fig 3a) discloses an ammunition cartridge having a reduced neck height comprising: a shortened neck having a projectile aperture, wherein the shortened neck is reduced by 5-100% of the neck height of a standard cartridge neck; a shoulder extending from the shortened neck to a cartridge side wall; and wherein the cartridge side wall extends from the shoulder to the base to form an interior propellant chamber; wherein the base comprises an extraction ring, a primer recess positioned in the base in communication with the propellant chamber through a flash hole that extends from the primer recess into the propellant chamber

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrow (US 2012/0111219) in view of Daniau (US 2016/0091288).  Burrow discloses the claimed invention except for the neck of the cartridge is reduced by 5-100% of a standard cartridge neck.  Daniau (Fig 3a) teaches a cartridge wherein the neck has been reduced by 100%.  Daniau states removal of the neck allows using the space freed by removal of the neck to lengthen the nose of the projectile and thus reduce its drag (p. [0063]).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the cartridge in Burrow to shorten the neck by 100%.  The motivation (as taught by Daniau) would be to allow using the space freed by removal of the neck to lengthen the nose of the projectile and thus reduce its drag (p. [0063]).  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641